Exhibit 10.2
ASSIGNMENT OF
INTERCREDITOR AGREEMENTS
          THIS ASSIGNMENT OF INTERCREDITOR AGREEMENTS (this “Agreement”) is made
as of February 12, 2010, by and between JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
administrative agent to the Second Lien Credit Agreement (as defined below) (in
such capacity, the “Existing Second Lien Agent”), in favor of Wilmington Trust
FSB (“Wilmington”), as successor administrative agent to the Second Lien Credit
Agreement (in such capacity, the “Successor Second Lien Agent”); acknowledged
and agreed to by the parties signatory hereto (collectively, the “Parties”).
          WHEREAS, reference is made to that certain Credit, Security, Guaranty
and Pledge Agreement, dated as of June 23, 2008 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Second Lien
Credit Agreement”) by and among RHI Entertainment, LLC (“Borrower”), RHI
Entertainment Holdings II, LLC (“Parent”) and the guarantors thereto
(“Guarantors”) the financial institutions or entities from time to time parties
thereto as lenders (collectively, the “Lenders”), and the Existing Second Lien
Agent;
          WHEREAS, reference is made to that certain Credit, Security, Guaranty
and Pledge Agreement, dated as of January 12, 2006, as amended and restated as
of April 13, 2007 by and among the Borrower, the Guarantors, the financial
institutions from time to time party thereto as lenders, and JPMCB as
administrative agent (in such capacity, the “First Lien Agent”) and as issuing
bank;
          WHEREAS, the Borrower, Parent, Guarantors, Lenders, Existing Second
Lien Agent and Successor Second Lien Agent have entered into the Successor Agent
Agreement and Second Amendment to Credit, Security, Guaranty and Pledge
Agreement, dated February 12, 2010 (the “Successor Agency Agreement”), which
acknowledges the resignation of the Existing Second Lien Agent as administrative
agent under the Second Lien Credit Agreement and all Fundamental Documents and
appoints Successor Second Lien Agent as successor administrative agent under the
Second Lien Credit Agreement and all Fundamental Documents;
          WHEREAS, the Parties are party to one or more intercreditor agreements
listed in Exhibit A attached hereto (each an “Intercreditor Agreement, and
collectively, the “Intercreditor Agreements”);
          WHEREAS, the Existing Second Lien Agent desires to assign all of its
respective rights, responsibilities, duties and obligations under each
Intercreditor Agreement to the Successor Second Lien Agent;
          WHEREAS, the Successor Second Lien Agent desires to succeed the
Existing Second Lien Agent in all of its respective rights, responsibilities,
duties and obligations under each Intercreditor Agreement; and
          WHEREAS, the Parties hereby acknowledge and agree to the assignment of
each Intercreditor Agreement by JPMCB, in its capacity as Existing Second Lien
Agent (but not in JPMCB’s capacity as First Lien Agent), to Wilmington, in its
capacity as Successor Second Lien Agent.

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the promises and covenants
contained herein, the parties hereto agree as follows:
     1. The Recitals set forth above are true and correct and are hereby
incorporated into this Agreement as if set forth at length herein.
     2. The Existing Second Lien Agent and the Successor Second Lien Agent
hereby notify you that, pursuant to the Agency Transfer Agreement, JPMorgan
Chase Bank, N.A., has resigned as administrative agent under the Second Lien
Credit Agreement and Wilmington Trust FSB has been appointed as replacement
administrative agent under the Second Lien Credit Agreement, and has succeeded
to and become vested with all the rights, powers and privileges of the Existing
Second Lien Agent under the Second Lien Credit Agreement.
     3. In accordance with the foregoing, Existing Second Lien Agent hereby
grants, conveys, transfers and assigns to Successor Second Lien Agent all of
Existing Second Lien Agent’s rights, titles and interests in, to and under each
of the Intercreditor Agreements.
     4. Existing Second Lien Agent hereby agrees to indemnify, protect, defend
and hold harmless Successor Second Lien Agent from and against any and all
claims, liabilities, losses, costs, damages or expenses (including, without
limitation, reasonable attorneys’ fees and costs) arising out of or resulting
from any gross negligence or willful misconduct by Existing Second Lien Agent
under the terms of each Intercreditor Agreement arising on or prior to the date
hereof.
     5. Existing Second Lien Agent hereby covenants that it will, from time to
time, upon reasonable written request therefor, at Successor Second Lien Agent’s
sole expense and without the assumption of any additional liability thereby,
execute and deliver to Successor Second Lien Agent, its successors and assigns,
any new or confirmatory instruments and take such further acts as Successor
Second Lien Agent may reasonably request to fully evidence or effect the
assignment contained herein.
     6. Successor Second Lien Agent hereby accepts the foregoing assignment and
agrees to assume, pay, perform and discharge, as and when due, all of the
agreements and obligations of Existing Second Lien Agent under each
Intercreditor Agreement arising under and to be performed or discharged after
the date hereof, and agrees to be bound by all of the terms and conditions
applicable to it contained in each Intercreditor Agreement.
     7. Successor Second Lien Agent hereby agrees to indemnify, protect, defend
and hold harmless Existing Second Lien Agent from and against any and all
claims, liabilities, losses, costs, damages or expenses (including, without
limitation, reasonable attorneys’ fees and costs) arising out of or resulting
from any breach or default by Successor Second Lien Agent under the terms of
each Intercreditor Agreement arising after the date hereof.
     8. The provisions of this Agreement shall be binding upon the successors
and assigns of Existing Second Lien Agent and Successor Second Lien Agent, and
shall inure to the benefit of the successors and assigns of Existing Second Lien
Agent and Successor Second Lien Agent, respectively.
     9. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon and attached to any other counterpart identical thereto except having
additional signature pages attached to it.

2



--------------------------------------------------------------------------------



 



     10. Each of the Parties signatory hereto acknowledges and agrees that
(a) the Successor Second Lien Agent shall not be responsible for any claims,
liabilities, losses, costs, damages or expenses arising out of any actions taken
by Existing Second Lien Agent under any Intercreditor Agreement prior to the
date hereof and (b) that the Existing Second Lien Agent shall not be responsible
for any claims, liabilities, costs, damages or expenses arising out of any
actions taken by Successor Second Lien Agent under any Intercreditor Agreement
subsequent to the date hereof.
     11. For the avoidance of doubt, nothing herein shall be deemed to limit the
rights of the First Lien Agent under any Intercreditor Agreement, or the role of
JPMCB as First Lien Agent, who shall continue in such role following the date
hereof.
     12. This Agreement shall become effective upon its execution by Existing
Second Lien Agent and the Successor Second Lien Agent, regardless of whether any
other Party executes this Agreement.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Existing Second Lien Agent and Successor Second
Lien Agent have caused their duly authorized representatives to execute this
Agreement as of the date first above written.

          EXISTING SECOND LIEN AGENT: JPMorgan Chase Bank, N.A.,
as outgoing second lien administrative agent
      By:   /s/ Christa Thomas         Name:   Christa Thomas        Title:  
Managing Director      SUCCESSOR SECOND LIEN AGENT: Wilmington Trust FSB,
as successor second lien administrative agent
      By:           Name:           Title:        

[Signature page to Assignment of Intercreditor Agreements]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Existing Second Lien Agent and Successor Second
Lien Agent have caused their duly authorized representatives to execute this
Agreement as of the date first above written.

          EXISTING SECOND LIEN AGENT: JPMorgan Chase Bank, N.A.,
as outgoing second lien administrative agent
      By:           Name:           Title:        

          SUCCESSOR SECOND LIEN AGENT: Wilmington Trust FSB,
as successor second lien administrative agent
      By:   /s/ Renee Kuhl         Name:   Renee Kuhl        Title:   Assistant
Vice President     

[Signature page to Assignment of Intercreditor Agreements]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED:

          JPMorgan Chase Bank, N.A.,       as first lien administrative agent;  
          By:   /s/ Patricia S. Carpen         Name:   Patricia S. Carpen     
Title:   Vice President       

[Signature page to Assignment of Intercreditor Agreements]

 



--------------------------------------------------------------------------------



 



          RHI Entertainment, LLC
      By:   /s/ Peter von Gal         Name:   Peter von Gal        Title:  
Chief Operating Officer          RHI Entertainment Holdings II, LLC
      By:   /s/ Peter von Gal         Name:   Peter von Gal        Title:  
Chief Operating Officer          RHI Entertainment Productions, LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec Vice Pres., General Counsel & Secretary          RHI Entertainment
Distribution, LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec Vice Pres., General Counsel & Secretary          RHI International
Distribution, Inc.
      By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   Vice President & Treasurer          Library Storage, Inc.
      By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   President & Secretary           

[Signature page to Assignment of Intercreditor Agreements]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Intercreditor Agreements

1.   Replacement Amended and Restated Intercreditor Agreement dated as of
June 23, 2008 by and among JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative and collateral agent for the First Priority Secured Parties (as
defined therein), JPMCB, as administrative and collateral agent for the Second
Priority Secured Parties (as defined therein), RHI Entertainment, LLC
(“Borrower”), KRH Investments LLC (f/k/a RHI Entertainment Holdings, LLC), and
RHI Entertainment Holdings II, LLC. (“RHIEH II”);   2.   Intercreditor Agreement
dated as of April 16, 2008, by and among RHI Entertainment Distribution, LLC
(“RHIED”), National Bank of Canada (“NBC”), JPMCB, as First Lien Agent (as
defined therein), JPMCB, as Second Lien Agent (as defined therein), Muse
Distribution International Inc. (“MDI”), and Templar Productions (Muse) Inc., as
amended by Amendment No. 1 to Intercreditor Agreement dated as of June 27, 2008;
  3.   Intercreditor Agreement — “Creature”, dated as of September 12, 2008, by
and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), MDI, Sci-Fi Creature Productions (Muse)
Inc., and NBC, acknowledged and agreed to by Universal Television Networks
(“UTN”);   4.   Intercreditor Agreement — “Hellhounds,” dated as of
September 17, 2008, by and among RHIED, JPMCB, as First Lien Agent (as defined
therein), JPMCB, as Second Lien Agent (as defined therein), MDI, Hellhounds
Productions (Muse) Inc., and NBC, acknowledged and agreed to by UTN;   5.  
Intercreditor Agreement — “Sand Serpents,” dated as of October 17, 2008, by and
among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), MDI, Sandserpent Productions (Muse) Inc., and
NBC, acknowledged and agreed to by UTN;   6.   Intercreditor Agreement —
“Carny,” dated as of November 18, 2008, by and among RHIED, JPMCB, as First Lien
Agent (as defined therein), JPMCB, as Second Lien Agent (as defined therein),
MDI, Carny Productions (Muse) Inc,. and NBC, acknowledged and agreed to by UTN;
  7.   Intercreditor Agreement — “Alien Western,” dated as of November 26, 2008
by and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), MDI, Sci-Fi A.W. Productions (Muse)
Inc., and NBC;   8.   Intercreditor Agreement — “Riverworld” dated as of
April 9, 2009, by and among RHIED, JPMCB, as First Lien Agent (as defined
therein), JPMCB, as Second Lien Agent (as defined therein), Riverworld
Productions Inc., and NBC;   9.   Intercreditor Agreement — “Wyvern,” dated as
of May 22, 2009, by and among RHIED, JPMCB, as First Lien Agent (as defined
therein), JPMCB, as Second Lien Agent (as defined therein), Wyvern Productions
Inc. and NBC;

A-1



--------------------------------------------------------------------------------



 



10.   Intercreditor Agreement — “Troglodyte,” dated as of May 22, 2009, by and
among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), Troglodyte Productions Inc., and NBC;   11.  
Intercreditor Agreement — “Phantom Racer ,” dated as of May 22, 2009, by and
among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), Phantom Racer Productions Inc., and NBC;   12.
  Intercreditor Agreement — “Knights of Bloodsteel,” dated as of June 10, 2009,
by and among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as
Second Lien Agent (as defined therein), Dragonsteel Films Inc., Powercorp
International Limited, Royal Bank of Canada and U.S. Bank National Association,
Canada Branch (“U.S. Bank Canada”);   13.   Intercreditor Agreement — “Family
Gathering,” dated as of August 13, 2009, by and among RHIED, JPMCB, as First
Lien Agent (as defined therein), JPMCB, as Second Lien Agent (as defined
therein), Tertius Productions, Inc., and NBC;   14.   Intercreditor Agreement —
“Sharkswarm,” dated as of August 14, 2009, by and among RHIED, JPMCB, as First
Lien Agent (as defined therein), JPMCB, as Second Lien Agent (as defined
therein), Husum Limited, and U.S. Bank National Association (“U.S. Bank”);   15.
  Intercreditor Agreement — “Goblin,” dated as of September 21, 2009, by and
among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), Reel One Entertainment, Inc., Gobi Productions
Inc., and NBC;   16.   Intercreditor Agreement — “Megastorm,” dated as of
September 25, 2009, by and among RHIED, RHI International Distribution, Inc.
(“RHIID”), JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), Felsberg Limited, and U.S. Bank;   17.  
Intercreditor Agreement — “Fairfield Road,” dated as of October 15, 2009, by and
among RHIED, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), Cypress Point Films, Inc., and NBC;   18.  
Intercreditor Agreement — “The Phantom,” dated as of May 6, 2009, by and among
RHIED, RHIID, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second
Lien Agent (as defined therein), MDI, Muse Entertainment Enterprises USA, Inc.
(“Muse USA”), Walker Productions (Muse) Inc. and NBC;   19.   Intercreditor
Agreement — “The Phantom,” dated as of October 20, 2009, by and among RHIED,
RHIID, JPMCB, as First Lien Agent (as defined therein), JPMCB, as Second Lien
Agent (as defined therein), MDI, Muse USA, Walker Productions (Muse) Inc. and
U.S. Bank Canada; and   20.   Intercreditor Agreement — “Wild Girl,” dated as of
November 6, 2009, by and among RHIED, JPMCB, as First Lien Agent (as defined
therein), JPMCB, as Second Lien Agent (as defined therein), W. Girl Productions
(Muse) Inc., Muse USA and NBC.

A-2